Title: From George Washington to Major General Benjamin Lincoln, 25 May 1777
From: Washington, George
To: Lincoln, Benjamin



Sir,
Head Quarters Morris Town May 25. 1777

From the uncommon prevalency of desertion at this time in the army, I am induced to think, there must be great mismanagement and abuses among the officers, which must be corrected as the first and principal step towards preventing it. This general consideration makes it necessary that a careful inquiry should be made into the matter, and as the practice exists in a higher degree in the 8th Pensylvania regiment than in, perhaps, any other, which the men complain is occasioned by the fraud and ill-treatment their officers have been and are

guilty of, towards them, I must desire, you will order a Court of inquiry to be held, to examine into the causes of the extraordinary and alarming spirit of desertion, with which this regiment is infected. This may give us an opportunity of doing justice if the men’s complaints are well founded, and may be productive of the most salutary consequences, not only to that regiment, but to the whole army. You will be circumspect, in selecting officers of integrity and discernment to compose this court, otherwise the intention of it will probably be defeated. I am Sir Your most Obedt servant

Go: Washington


N.B.—There are several prisoners now under confinement belonging to this regiment whose evidence must be taken. A full an[d] impartial hearing must be given both to the men and officers; and in such a way as will tend to remove all undue restraint and awe from the minds of the former and give free operation to truth.

